Citation Nr: 1235578	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for partial loss of the bilateral lower extremities, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine. 

2.  Entitlement to service connection for bowel and bladder dysfunction, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine. 

3.  Entitlement to service connection for hypertension, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine. 

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine. 

5.  Entitlement to service connection for a neck disorder, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned during a Board hearing held in May 2010.  A copy of the hearing transcript has been associated with the record.

The issues addressed herein were remanded by the Board for further development in August 2010.  The Board notes that the issues of entitlement to service connection for hypertension, a right shoulder disorder, and a neck disorder have been recharacterized to reflect the Veteran's additional theories of entitlement, specifically that each disorder may be related to a service-connected low back disability.

The issue of entitlement to service connection for partial loss of the bilateral lower extremities, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Dysfunction of the bowel and/or bladder did not have its onset in or is otherwise attributable to service, nor is any disorder of the bowel or bladder related to degenerative disc disease and degenerative joint disease of the lumbosacral spine. 

2.  Hypertension was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis of essential hypertension is not attributable to service or to degenerative disc disease and degenerative joint disease of the lumbosacral spine. 

3.  A right shoulder disorder was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis of essential hypertension is not attributable to service or to degenerative disc disease and degenerative joint disease of the lumbosacral spine.  

4.  A neck disorder was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis of essential hypertension is not attributable to service or to degenerative disc disease and degenerative joint disease of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  Dysfunction of the bowel and/or bladder was not incurred in or aggravated by active service, or causally-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; hypertension is not causally-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

3.  A right shoulder disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a right shoulder disorder is not causally-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

4.  A neck disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a neck disorder is not causally-related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2005 and January 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2006.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that, during the Veteran's May 2010 Board hearing, he testified that he was scheduled for upcoming VA treatment pertaining to the issues on appeal.  The undersigned agreed to hold the record open for 30 days so as to allow the Veteran to submit any additional records.  Notice was sent to the Veteran in September 2010 which included VA Forms 21-4142, Authorization and Consent to Release Information, so as to allow the Veteran to identify any additional private medical provider.  Further, additional VA treatment records were received following the Board hearing. As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the August 2010 Board remand, the most recent VA examination was provided in October 2010 so as to ascertain whether any claimed disorder was etiologically-related to an inservice accident, or to his service-connected lumbar spine disability, to include aggravation thereof.  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate, as the examiner included a thorough review of the file, as well as a physical examination, and provided findings relevant to the issue at hand following the examination.  The Veteran's complaints and lay history were also considered and discussed, as was prior medical evidence of record to include positive private opinions from the Veteran's provider, dated in August 2010.  Rationale was provided with the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to these issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

The Veteran claims that he suffers from disorders of the lower extremities, the bowel/bladder, a right shoulder, and his neck, in addition to hypertension, and that each of these disorders is either related to an inservice injury or his service-connected low back disability.  While the Veterans claims for service connection for a disorder of the lower extremities and a disorder of the bladder/bowel were originally claimed as secondary to a service-connected back disability only, the Board will nonetheless determine whether either claim is directly related to his period of active service.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, as the Veteran's claims were filed before October 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Bowel and bladder dysfunction

At the outset, the Board notes that the evidence of record does contain a diagnosis of irritable bowel syndrome (IBS), diverticulosis, and bladder dysfunction.  See VA outpatient report, November 5, 2007; VA examination report, October 2010.  Thus, element (1) of Hickson has been satisfied for this issue, as current diagnoses are of record.  

Turning to the question of in-service disease or injury, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for any disorder of the bowels or bladder.  On separation in May 1971, the examiner did not identify any abnormality of the bowels or bladder, and the only defect noted was spondylolysis at L5-S1.  Here, the Veteran does not contend otherwise.  Instead, he claims that genitourinary (GU) disorders are causally-related to his service-connected back disability.

Post-service, a VA medical consultation dated in March 2004 noted that, pertaining to the Veteran's GU system, there was no dysuria, no urgency, no increase in frequency, no nocturia, no hesitancy, and no hematuria.  A November 2006 CT scan of the abdomen revealed a normal urinary bladder and mild sigmoid diverticulitis.  However, there was no evidence of acute diverticulitis.  The rest of the bowel was grossly unremarkable.  A July 2008 VA outpatient report noted complaints of acid reflux, bloating, increased flatulence, and not being able to eat well.

A report, authored by the Veteran's private provider in August 2010, stated that the Veteran's in-service injury of 1971 resulted in a cascading effect of degenerative disc disease and degenerative joint disease of the lumbosacral and cervical spine, urinary and bowel incontinence, hypertension, and a torn rotator cuff of the right shoulder.  However, the provider did not provide a rationale for this opinion, or describe, in any way, how either an in-service fall, or degenerative joint/disc disease, is related to current bowel/bladder complaints.
  
The Veteran was afforded a VA examination to address the relationship between his bowel and bladder disorders, and his service-connected back disability, in October 2010.  At that time, the Veteran reported difficulty in starting to urinate, and noted that he could not feel himself urinating.  Regarding bowel symptoms, he reported a sick feeling every time he eats, accompanied by diarrhea.  After several colonoscopies, he was diagnosed with IBS.

A history of prostate cancer, diagnosed in 2007 and treated with radiation, was also noted.  The Veteran stated that he was bothered by prostititis in the past, but not within the past year.  There was no history of trauma to the GU system or intestines, nor were systemic symptoms due to a GU disease reported.  There were no urinary symptoms, and urinary leakage was not reported. A history of recurrent urinary tract infections was noted, one of which required hospitalization in the past year.  There was no history of obstructed voiding, urinary tract stones, renal dysfunction or failure, nephritis, or hydronephrosis.  Erectile dysfunction was reported, though the examiner stated that this diagnosis was most likely attributable to vascular disease.

Regarding bowel symptoms, there was no history of nausea, vomiting, or constipation.  Persistent diarrhea was again noted, with a frequency of 1-4 times per day.  There was no history of fistula, intestinal pain, ulcerative colitis, or any other symptoms.

A bladder examination was normal, as was the examination of the anus, rectal walls, and urethra.  Perineal sensation was normal, and there was no peripheral edema.  Bulbocavernosus reflex was normal, as were bilateral dorsalis pedis pulse, bilateral posterior tibial pulse, penis, and testicles.  The prostate was shrunken.  Epididymis examination was normal, as were the seminal vesicles.  The examiner diagnosed the Veteran with urinary tract symptoms (bladder dysfunction), unrelated to prostate cancer or prostititis, as symptoms occurred two years prior to that diagnosis.  

Ultimately, the examiner found that the Veteran's bladder dysfunction was not etiologically-related to a lumbar spine disability.  In support of that opinion, it was noted that the Veteran presented no evidence that he complained of, or was treated for, any urinary symptoms following separation from service, except for a reference in the late 1980's with regard to prostititis (which is a common infection of the prostate which has no association to the diagnosis or treatment of spinal disease).  Further, MRI reports did not suggest any spinal nerve involvement in an area that is anatomically-associated with bladder dysfunction.  As such, the examiner determined that current bladder symptoms were not caused by, or related to, a service-connected lumbar spine disability.

An examination of the large and small intestines did not reveal signs of anemia, malnutrition, an abdominal mass, or abdominal tenderness.  The examiner diagnosed the Veteran with diverticulitis, not caused by, or etiologically-related to, a lumbar spine disability.  Following an examination, interview, and an in-depth review of the claims file, the examiner noted that the Veteran had presented with episodic diarrhea over an extended period of time without significant weight loss or laboratory abnormalities.  His intestinal tract had undergone thorough and well-documented evaluation with only diverticulitis as a significant finding.  It was noted that this finding corresponded well to his symptoms.  The examiner stated that there was no association between the Veteran's bowel symptoms and spinal disease and/or treatment.  Instead, this was a disease brought about by dietary habits (low fiber, high fat).  Moreover, it was noted that diabetics frequently complain of irregular bowels, often diarrhea, related to nerve dysfunction of the bowels.

The Board has also reviewed the remainder of the Veteran's voluminous medical history of record, to include VA and private treatment.  While sporadic complaints of bowel and bladder dysfunction were noted, the record lacks a probative medical opinion linking any chronic GU system either to the Veteran's period of active service, or to his service-connected lumbar spine disorder.  

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In this case, the Board affords little probative weight to the private statement of June 2008.  First, the examiner failed to identify any underlying diagnosis of the bowel or bladder.  Second, the examiner failed to provide a rationale, or any kind, in support of his assertion that a disorder of the bowel and/or bladder was medically-linked to his service-connected lumbar disability.  Finally, although a review of the record is not a requirement for a probative medical opinion, the opinion was not fully articulated or consistent with other evidence of record, to include service treatment reports and VA medical records.

Instead, the Board assigns the highest probative value to the VA examination report of October 2010.  The opinion was well-reasoned and supported by a detailed, complex rationale consistent with other evidence of record, to include an exhaustive review of service treatment reports, private medical records, and VA outpatient treatment.  The examiner recounted the Veteran's in-service incident in its entirety, noting however that there were no complaints of bowel or bladder problems until many years after separation.  He went on to note that, anatomically, the Veteran's disorder of the lumbar spine, to include medications used to treat his disability, have no relationship to the GU system.  In the case of the Veteran's bowel disorder, the examiner provided a diagnosis of diverticulitis, which was supported by the evidence of record, and found that there was simply no association between this condition and the Veteran's spinal disease.  As for bladder dysfunction, the examiner found that MRI scans did not suggest spinal nerve involvement in an area which was anatomically-associated with bladder dysfunction.  While the examiner did not specifically address the concept of aggravation within this opinion, it was noted that the Veteran's service-connected disorder was not anatomically-associated with any current GU disorder.  As such, the Board finds that this opinion adequately addresses the question at issue.

In May 2010, the Veteran testified that he had lost control of his bowel and bladder on several occasions.  See Transcript, p. 21. He also testified that he was informed by VA doctors that his urgency was related to his low back disability.  See Transcript, p. 23.  The Veteran's VA treatment records, however, do not reveal statements from his doctors indicated any relationship between bowel and bladder dysfunction and the service-connected disability.  

As to the Veteran's statements that a GU disorder is causally-related to a service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that his diagnosed GU disorders are related to his service-connected back disability.  In that regard, he is deemed competent to report symptoms such as diarrhea or trouble urinating.    Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  

However, as a layperson without medical knowledge, training, and/or experience, he is not found to be competent to provide an opinion as to whether these symptoms are due to a service-connected disability.  Opinions of that nature require a level of medical expertise that the Veteran has not been shown to possess.  Indeed, as discussed above, a medical expert has reviewed the claims file, examined the Veteran, and considered his personal statements, and ultimately determined that the cause of the Veteran's GU symptoms are from non-service connected disabilities.

Here, there is no persuasive lay or medical evidence to support a link between a currently-diagnosed GU disorder and a spinal disability.  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed GU disorders had their onset in service, or are etiologically-related to service or a service-connected disability.  Instead, the most probative evidence of record indicates that it is less likely than not that any current GU disorder is secondary to degenerative disc disease, or treatment thereof.  The Board has fully considered the lay statements of record, and does not doubt that the Veteran suffers from GU symptomatology.  However, and as explained above, the most probative evidence of record does not indicate that any current GU disorder is related to service or to a service-connected disability.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and therefore his claim for service connection for bladder and bowel dysfunction must be denied.

Hypertension

At the outset, the Board notes that the evidence of record does contain a diagnosis of hypertension.  See VA examination report, October 2010.  Thus, element (1) of Hickson has been satisfied for this issue.  

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  A 10 percent rating is defined as diastolic pressure predominately 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more that requires continuous medication for control.

Turning to the question of an in-service diagnosis, the Veteran's service treatment records are negative for complaints, diagnosis, or treatment for high blood pressure or hypertension.  On separation in May 1971, the Veteran's blood pressure was 110/70, and the only defect noted was spondylolysis at L5-S1.  Here, the Veteran does not contend otherwise.  Instead, he claims that his diagnosis of essential hypertension is causally-related to his service-connected back disability, to include the treatment thereof.

Following separation, and per the Veteran's own report, he was first diagnosed with hypertension while working as a police officer in the 1980's.  See VA examination report, October 2010.  An August 1999 VA outpatient report diagnosed the Veteran with hypertension.  A VA outpatient consultation from March 2004 noted that the Veteran's blood pressure reading was 198/103, and his medication was adjusted at that time to improve control.  A report from November 2005 indicated that the Veteran had been non-compliant with his blood pressure medication.  He was provided counseling concerning the importance of exercise, a healthy diet, and hypertension medication.  In July 2007, the Veteran's blood pressure was 138/88, and the continuation of his hypertension medication regimen was recommended.
  
As noted above, the Veteran's private medical provider authored a statement in August 2010.  It was noted that the chronic pain from the Veteran's in-service injury, and his current back disability (arthritis), elevated his blood pressure.  As a result, the Veteran required treatment to control his hypertension.  

This issue was also addressed during the Veteran's October 2010 VA examination.  The Veteran reported that, while working as a police officer, he wasn't feeling well and went to VA for treatment.  He was diagnosed with hypertension at that time, and current side effects from treatment included dry mouth and dizziness.  There was no history of surgery, hypertensive renal disease, stroke, nosebleed, or hypertension-related headaches.  

On examination, blood pressure readings were 176/80, 180/80, and 172/86, with no evidence of congestive heart failure or pulmonary hypertension.  Breath sounds were normal.  The Veteran was diagnosed with essential hypertension.  Regarding etiology, the examiner pointed out that the Veteran had multiple, well-known risk factors for hypertension, to include African-American heritage (50 percent incidence amongst males), as well as cigarette smoking at the time of his initial diagnosis, and diabetes (of metabolic origin later in life).  With regard to lumbar disease, the examiner pointed out that degenerative disc disease of the lumbar spine has no association with hypertension.  Although acute pain may cause transient elevations in blood pressure, the examiner noted that there was no evidence in the record of such an occurrence.  By the Veteran's own report, his hypertension was diagnosed in the 1980's while working as a police officer, leading the examiner to opine that any back pain related to an in-service event was not associated with the events leading to the hypertension diagnosis.

With regard to the Veteran's back medication, the examiner stated that, following a review of the Veteran's medication list, there were no medications that would elevate blood pressure chronically, or prevent the successful treatment of hypertension, if used as directed.  As such, after an interview, examination, and a thorough review of the claims file, the examiner found that hypertension was not caused by, or etiologically-related to, the Veteran's service-connected lumbar spine disability, to include any pain that the Veteran experienced as a result of the back disability or medication prescribed for treatment.  The examiner further noted that no medication prescribed pursuant to any service-connected disability would aggravate the Veteran's hypertension beyond its normal course.

The Board has also reviewed the Veteran's voluminous medical history of record, to include VA and private treatment.  While VA medical reports have continuously noted the Veteran's hypertension diagnosis throughout the appellate period, these reports do not contain a probative medical opinion linking his hypertension to his back disability, or directly to his period of active service.  

As to the private statement of August 2010, the Board again affords little probative weight to this opinion.  Although the Veteran's provider stated that chronic pain from his back disability resulted in elevated blood pressure, he failed to provide a rationale, or any kind, in support of his assertion.  This statement was specifically rebutted by the October 2010 VA examiner, who noted that acute pain may cause transient elevations in blood pressure, as opposed to a chronic disorder, however there was no evidence in the record of even an acute occurrence which was linked to a back disability.  Further, the opinion was not fully articulated or consistent with other evidence of record, to include service treatment reports and VA medical records.

Instead, the Board assigns the highest probative value to the VA examination report of October 2010.  The opinion was well-reasoned and supported by a detailed, complex rationale consistent with other evidence of record, to include an exhaustive review of service treatment reports, private medical records, and VA outpatient treatment.  The examiner noted that hypertension was not diagnosed until the 1980's, many years following separation.  As to whether hypertension was caused or aggravated by a service-connected disability, the examiner stated that degenerative disc disease of the lumbar spine has no medical association with hypertension, and that the Veteran's high blood pressure was most likely the result of his several risk factors.  It was also noted that there were no medications, currently prescribed, that would elevate blood pressure chronically, or prevent the successful treatment of hypertension, if used as directed.

In May 2010, the Veteran testified that he believed his hypertension was the result of constant back pain.  According to the Veteran, he was told that his blood pressure is not under control because of his pain tolerance.  He further stated that pain and anxiety have aggravated his high blood pressure.  See Transcript, p. 13.

As to the Veteran's statements that his high blood pressure is causally-related to a service-connected disability, he is not found to be competent to provide an opinion that differentiates whether his hypertension is due to his service connected disability, as opposed to a number of other risk factors.  He equally lacks the needed training to determine the cause of his hypertension and whether that diagnosis is related to his period of service, or to an in-service accident.  Opinions of that nature require a level of medical expertise that the Veteran does not possess.  Indeed, as discussed above, medical experts have reviewed the claims file, examined the Veteran, and considered his personal statements and ultimately determined that the cause of the Veteran's chronic pain/depression was from a non-service connected disability.

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed hypertension had its onset in service, or is etiologically-related to a service-connected disability.  Instead, the most probative evidence of record indicates that it is less likely than not his high blood pressure is secondary to pain from a service-connected back disorder, or to medications used to treat that disability.  As to the issue of direct service connection, there is no evidence of record to demonstrate that hypertension was diagnosed within one year of separation from active service.  The Board has fully considered the lay statements of record, however, and as explained above, the most probative evidence of record does not indicate that hypertension is related to a service-connected disability.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and therefore his claim for service connection for essential hypertension must be denied.

Right shoulder disorder

At the outset, the Board notes that the evidence of record does contain diagnoses of osteoarthritis of the right AC joint, as well as right shoulder impingement syndrome.  See VA examination report, October 2010.  Thus, element (1) of Hickson has been satisfied for this issue, as a current diagnosis is of record.  

Turning to the question of in-service disease or injury, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for any disorder of the right shoulder.  On separation in May 1971, the examiner noted that upper extremities were normal.  

Post-service, the record is silent for any complaints of right shoulder discomfort until September 1988, at which time the Veteran saw a private provider concerning a right shoulder injury.  He reported that he was chasing a suspect, jumped on his back, twisted around, fell, and injured the right shoulder and his arm on a patio floor.  He reported pain and swelling, noting that the injury happened one week prior.  A possible old rotator cuff injury was noted, though there is no report from the Veteran as to how or when a prior injury took place.  Examination revealed tenderness over the anterior portion of the tight shoulder, with full motion and some crepitation in extremes of motion.  X-rays of the right shoulder were negative.  The Veteran was diagnosed with multiple contusions of the right arm with possible aggravation of old injuries.

A VA outpatient report from May 2000 noted that the Veteran presented with left shoulder pain and arm numbness.  The Veteran was diagnosed with impingement of the left shoulder.  Right shoulder pain was not reported.  In April 2005, the Veteran reported for shoulder pain, right worse than left, and shoulder impingement syndrome was diagnosed, with acromioclavicular arthritis.  He reported again in July 2005 with right shoulder pain, and the diagnosis of osteoarthritis of the right acromioclavicular joint was provided.  

In October 2005, the Veteran complained of right shoulder pain since 1991.  It was noted that he underwent several injections in the right shoulder, with the first provided in June 2005.  The diagnosis of osteoarthritis was confirmed.  The Veteran again complained of right shoulder pain in November 2005, and it was noted that the Veteran received a steroid injection in the right AC joint with good results.  A right AC resection was performed in November 2006.  In March 2007, there was full range of motion with pain in the anterior shoulder.  An August 2008 MRI of the right shoulder was normal.

The private opinion of August 2010 noted that the Veteran injured his right shoulder when he fell from parallel bars during service, which lead to surgery years later.  The provider stated that the in-service injury resulted in a torn rotator cuff.
  
The Veteran was afforded a VA examination to address his right shoulder disorder in October 2010.  At that time, the Veteran reported that he injured his right shoulder in service when he fell across sand bags during training.  He noted that he reported to medical, but was told that nothing was wrong.  Following service, he stated that he did not receive care for his shoulder until the 1980's, following a work accident.  It was further noted that the Veteran was involved in a work-related motor vehicle accident post-service, also in the 1980's. 

Following a thorough examination, the Veteran was diagnosed with right shoulder impingement syndrome, status post right shoulder decompression, without radiologic or functional abnormalities.  The examiner opined that the Veteran's right shoulder disorder was neither caused, nor etiologically-related to, a 1971 in-service fall.  It was also noted that there was no etiological relationship between the right shoulder and a lumbar spine disability.  

In support of these opinions, the examiner stated that the Veteran's contentions regarding an in-service shoulder injury were not supported by the record.  Instead, service treatment records demonstrated that the Veteran fell on his lower back, with no mention whatsoever of a shoulder injury within the record until 1988, when the Veteran was working as a police officer.  The examiner pointed to the private medical report of September 8, 1988, which indicated the mechanism of injury, and the location of injury (right shoulder), to include several follow-up appointments.  The examiner also noted that the Veteran did not mention a right shoulder pain during a consultation in 2006, instead identifying a left shoulder disorder.

Regarding a relationship to his service-connected lumbar spine, it was noted that shoulder pain would have no anatomic or pathologic connection to lumbar spinal disease.  The examiner stated that the progression of this disease, and its treatment, has no association with any disorder of the right shoulder.  

While treatment for right shoulder disorders has been ongoing during the appellate period, the record lacks a probative medical opinion linking any disorder of the right shoulder to an in-service accident, or to a back disability.  While the opinion of August 2010 does provide a positive etiological link, the Board again notes that the provider did not provide any rationale to support his assertions.  He claimed that the right shoulder was injured as a direct result of the Veteran's in-service fall, however the provider did not refer to any in-service reports to substantiate that conclusion.  Further, the provider failed to explain how any current right shoulder diagnosis was the result of a traumatic injury decades prior.  As such, very little probative weight has been afforded to this statement.

In contrast, the October 2010 VA examination report provided a comprehensive interview and examination.  The opinions of the examiner included an in-depth review of the record, and each opinion was supported by a rationale which was consistent with other evidence of record.  It was noted that the Veteran's service treatment records were silent as to any diagnosis of a right shoulder disorder, or documentation of a right shoulder injury.  As to whether a right shoulder injury was caused or aggravated by a lumbar spine disability, the examiner pointed out that shoulder pain would have no anatomic or pathologic connection to lumbar spinal disease.

In May 2010, the Veteran testified that he injured his shoulder upon impact at the time of his in-service accident.  He reported pain in the lower back, neck, and shoulders.  Regarding his service-connected lumbar spine disorder, the Veteran testified that he was told by physicians that his arthritis had moved up the thoracic region as a result of his back surgery (spinal fusion).  See Transcript, pp. 11-12.  

As to the Veteran's statements that his disorders of the right shoulder are causally-related to a service-connected disability, he is not found to be competent to provide an opinion that differentiates whether these conditions are due to an injury in service, or to an injury years later when working as a police officer.  While he is certainly competent to report right shoulder pain during his brief period of active service, and thereafter, he has simply not demonstrated the competency to link a complex orthopedic disorder to one specific event.  Opinions of that nature require a level of medical expertise that the Veteran has not been shown to possess.  In October 2010, a medical expert reviewed the claims file, examined the Veteran, and considered his personal statements, and ultimately determined that an in-service fall was not the cause of the Veteran's chronic right shoulder condition.

The Veteran's statements with regard to an in-service shoulder injury are not found credible by the Board, as they are not supported by the medical record.  There is no indication of an in-service shoulder injury, and there are no complaints of right shoulder pain until a work injury in 1988.  Further, the October 2005 VA treatment report indicated that the Veteran complained of right shoulder pain since 1991, 20 years following separation from active service.

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed right shoulder disorders had their onset in service, or are etiologically-related to a service-connected disability.  Instead, the most probative evidence of record indicates that it is less likely than not any disorder of the right shoulder is secondary to pain from a service-connected back disorder, or aggravated thereby, as there is no anatomical or pathological connection between the two diagnoses.  As to the issue of direct service connection, there is no evidence of in-service treatment for a right shoulder disorder, and there is no evidence of a diagnosis of AC arthritis within one year of separation.  Instead, the record establishes that the Veteran injured his right shoulder in 1988, 17 years after separation.  While the provider in 1988 noted that the Veteran may have had an old injury of the rotator cuff, there is no evidence that the Veteran reported an in-service shoulder injury at that time, nor is there any indication that a current shoulder disorder was related to his period of active service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and therefore his claim for service connection for a right shoulder disorder must be denied.

Neck disorder

At the outset, the Board notes that the evidence of record does contain a diagnosis of degenerative disc disease of the cervical spine.  See VA examination report, October 2010.  Thus, element (1) of Hickson has been satisfied for this issue.  

Turning to the question of in-service disease or injury, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for any disorder of the cervical spine.  While service treatment records note complaints of low back pain, there is no evidence of any diagnosis or trauma to the cervical spine.  On separation in May 1971, the examiner noted that the neck was normal, and the only defect noted was spondylolysis at L5-S1.  

Post-service, the Veteran sought private treatment for neck pain in September 1984.  It was noted that he injured his back and neck while lifting weights.  He developed a pain, heard a snap in his back which radiated down his left arm, and occasionally awoke with numbness and tingling.  He reported that the neck pain was aggravated by rotation and extension to the left side.  It was further noted that the Veteran was involved in a motor vehicle accident many years prior.  He was unable to recall the date, but he noted that the injury was severe.

On examination, there was tenderness over C5-6 with some limitation of motion.  X-rays revealed calcification in the anterior longitudinal ligament of the cervical spine.  He was diagnosed with possible cervical disc disease and possible cervical spur aggravated by weight lifting.  Subsequent follow-ups demonstrated an increase in symptoms, and the diagnosis of arthritis in the neck was confirmed.  These reports do not relate any neck symptoms to an in-service accident, nor do they contain reports from the Veteran which reference any link to his period of active duty.

During a VA examination in August 1996 to address his low back claim, he reported some neck stiffness and numbness.  A history of degenerative arthritis to the cervical spine was noted, with stiffness and parasthesias on examination.  No etiological opinion was provided.

A VA outpatient report from June 1997 noted chronic back and neck pain, as well as mild disc bulging from C3-6.  A June 2004 MRI revealed multilevel, diffuse degenerative changes of the cervical spine with a small central disc protrusion at C3-4.  The examiner stated that the Veteran's neck pain was likely secondary to residual arthritic changes.  In June 2005, the Veteran provided a report of his in-service accident, stating that he first noticed lower back pain following the 1971 fall.  He did not notice neck pain until 1991.  It was noted that trigger point injections to the cervical spine were provided in April 2005.

Images of the cervical spine in November 2005 indicated a slight straightening of the normal cervical curve, with some anterior ligamentous calcifications.  The disc spaces were maintained.  A February 2006 MRI demonstrated moderate cervical spondylosis with mild stenosis at C4-7.  A January 2010 MRI noted degenerative changes, as well as a small disc protrusion at C4 and stenosis.

The private medical opinion of August 2010 noted that the Veteran's cervical arthritis was a result of an in-service accident.  
  
The Veteran was afforded a VA examination to address the relationship between his neck disorder and his period of service, as well as his service-connected back disability, in October 2010.  At that time, he complained of pain in the right, lower neck.  After extensive orthopedic testing, he was diagnosed with multilevel cervical disc disease which was manifested by chronic pain.  The examiner found that this diagnosis was not caused by, or etiologically-related to, an in-service fall in 1971.  It was further determined that the Veteran's neck disorder was not related to, or aggravated beyond its natural progression by, a lumbar spine disability.

In support of this opinion, the examiner pointed out that the Veteran's claims of an in-service neck injury were not supported by the documented evidence.  It was noted that the Veteran himself reported, over a number of years, that he fell on his lower back and side.  Further, there was no mention of a neck injury until September 1984, when he was seen for neck pain following a weightlifting accident (at which time he also reported a severe motor vehicle accident).

As for his secondary claim, the examiner stated that the notion of lower back pain traveling up the body to his neck has no basis in medical fact.  Further, despite the Veteran's claim during his Board hearing that a VA examiner provided this information, there was no such statement within the record.  Instead, the Veteran's condition is degenerative in nature, and as such is the result of aging and has no association with any trauma.  Further, it was noted that there was no association to account for lumbar disc disease leading to cervical disc disease.  

While treatment for various disorders of the cervical spine has been ongoing during the appellate period, the record lacks a probative medical opinion linking any disorder of the cervical spine to an in-service accident, or to a service-connected back disability.  While the opinion of August 2010 does provide a positive etiological opinion, the Board once again notes that the provider did not include any rationale to support his assertions.  He claimed that the cervical spine was injured as a direct result of the Veteran's in-service fall, however the provider did not refer to any in-service reports to substantiate that conclusion.  

The Board affords high probative value to the October 2010 VA examination report, as the examiner provided a comprehensive interview and examination.  The opinions of the examiner included an in-depth review of the record, and each opinion was supported by a rationale which was consistent with other evidence of record.  It was noted that the Veteran's service treatment records were silent as to any diagnosis or complaints of a neck disorder, or documentation of a cervical spine injury.  The examiner also noted that degenerative disc disease of the lumbar spine would not lead to arthritis of the cervical spine, as there was no basis in medical fact for such a supposition.

In May 2010, the Veteran testified that he injured his neck upon impact at the time of his in-service accident.  He reported pain in the lower back, neck, and shoulders.  Regarding his service-connected lumbar spine disorder, the Veteran testified that he was told by physicians that his arthritis had moved up the thoracic region as a result of his back surgery (spinal fusion).  See Transcript, pp. 11-12.  

As to the Veteran's statements that his disorders of the cervical spine are causally-related to a service-connected disability, he is not found to be competent to provide an etiological opinion in this case, especially given his post-service neck injury in 1984.  While he is certainly competent to report neck pain during active service, and thereafter, he has not demonstrated the competency to link a complex orthopedic disorder to service or to a service-connected disability.  Opinions of that nature require a level of medical expertise that the Veteran has not been shown to possess.  In October 2010, a medical expert reviewed the claims file, examined the Veteran, considered his personal statements, and ultimately determined that neither an in-service fall, nor a low back disability, was not the cause of the Veteran's chronic neck condition.

Moreover, the Veteran's statements with regard to an in-service shoulder injury are not afforded significant probative weight as they are not supported by the medical record.  There is no indication of an in-service neck injury, and there are no complaints of neck pain until a weightlifting injury in 1984.  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed cervical spine disorders had their onset in service, or are etiologically-related to or aggravated by a service-connected disability.  Instead, the most probative evidence of record indicates that it is less likely than not any disorder of the cervical spine is secondary to a service-connected back disorder, or aggravated thereby, as there is no basis in medical fact to support such a theory.  As to the issue of direct service connection, there is no evidence of in-service treatment for a neck disorder, nor is there a diagnosis of cervical spine arthritis within one year following separation.  Instead, the record establishes that the Veteran injured his right shoulder in 1984, 13 years after separation.  There is no evidence that the Veteran reported an in-service neck injury at that time, nor is there any indication that a current neck disorder is related to his period of active service, save for a private medical opinion which was afforded limited probative value.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and therefore his claim for service connection for neck disorder must be denied.


ORDER

Entitlement to service connection for bowel and bladder dysfunction, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine, is denied. 

Entitlement to service connection for hypertension, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine, is denied. 

Entitlement to service connection for a right shoulder disorder, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine, is denied. 

Entitlement to service connection for a neck disorder, to include as secondary to degenerative disc disease and degenerative joint disease of the lumbosacral spine, is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claim, pursuant to the duty to assist, the issue of entitlement to service connection for a disorder of the lower extremities must be remanded for further development.

The Board notes that the evidence of record does contain a diagnosis of degenerative joint disease of the left hip, left ankle, and left foot.  See VA examination report, December 2011.  Further, VA outpatient neurological reports indicate that the Veteran may have a neurological disorder, such as sciatica and/or radiculopathy, which affects the bilateral lower extremities.  See VA outpatient treatment reports, February and December 2008.   

The Veteran was afforded a VA examination to address the relationship between his lower extremity disorders, and his service-connected back disability, in September 2005.  At that time, the Veteran reported pain and numbness in the left leg, helped by a recent epidural block.  He stated that his leg gave out often, with the last incident 6-7 months prior.  It was noted that the Veteran injured his back during active service, and that he re-injured his spine while working as a police officer (fracture of L5-S1 which required spinal fusion in 1991).  

He also reported occasional numbness in his feet and left ankle, with some pain and occasional swelling.  He denied stiffness, heat, or redness.  Lack of endurance was reported, and his feet were made worse with standing and walking (increased pain and numbness, with no decreased function).  He did not use a brace, crutch, or corrective shores.  He did occasionally use a cane.  He noted that his left foot and ankle would give out on occasion.  Weakness and pain were reported in the left hip, as well as instability.  There was no locking, heat, or redness.  Lack of endurance was reported as well.

On examination, the Veteran had a slight limp which favored the left leg.  Walking triggered low back pain.  There was no deformity or swelling of the left hip, and no other problems were observed.  The left ankle was tender, laterally, but there was no deformity, swelling or crepitus.  Examination of the bilateral feet revealed no tenderness, deformity, or swelling.  Light touch was decreased in the left anterior thigh, left lateral thigh, left medial foot, left anterior foot, and left lateral foot.  X-rays demonstrated moderate degenerative changes in the left ankle, mild hallux valgus of the right foot, along with heel spurs and some moderate degenerative changes at the mid-foot.  Early degenerative joint disease was noted at the left hip.  Ultimately, the examiner concluded that the Veteran's degenerative changes of the left hip, ankle and foot were not the result of his surgically-corrected low back disability.  However, a rationale in support of this opinion was not provided.

A VA outpatient report from February 2008 noted that the Veteran experienced a radiating pain to the lower extremities, left greater than right, noting low back pain with exacerbation with probable sciatica, bilateral.  A definitive diagnosis was not provided at that time.  In March 2008, chronic back pain was reported with extension of the pain on the posterior aspect of the leg to include the gluteal region up to the knee.  In December 2008, a nerve conduction study was recommended after reports of decreased strength and sensation in the lower extremities.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's diagnoses of record, as well as the severity of his back disability and the treatment reports which may link a neurological disorder to that disability, his claim for service connection should be remanded for an additional VA examination so as to determine whether any current diagnosis of the lower extremities is etiologically-related to his period of active service, or to a currently-service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA neurologic examination to assess the severity and etiology of any currently-diagnosed disorder of the bilateral lower extremities.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA medical evidence of record.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A.  Whether it is at least as likely as not that any current disorder of the bilateral lower extremities is etiologically-related to the Veteran's period of active duty service.

B.  Whether it is at least likely as not that any current disorder of the bilateral lower extremities was caused by a service-connected disorder, to include degenerative joint/disc disease of the lumbar spine.

C.  Whether it is at least likely as not that any current disorder of the bilateral lower extremities was aggravated by a service-connected disorder, to include degenerative joint/disc disease of the lumbar spine.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


